DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This communication is a First Action Non-Final on the merits. Claims 1-12 were originally presented, and in the preliminary amendment filed on April 4, 2020 claims 9, 10, and 12 were amended; claim 11 was cancelled; and claims 13 thru 18 were added. No new matter was added. Accordingly, claims 1-10 and 12-18 , as filed in the preliminary amendment, have been considered below and are currently pending.
Priority
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent China Patent Application No. CN201711156281.X, filed on November 20, 2017.
Information Disclosure Statements
The information disclosure statements (IDSs), submitted on April 4, 2020, June 15, 2020, and March 24, 2021, are in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. Accordingly, the references in the attached IDSs have been considered by the examiner. See MPEP § 609.05(b).
Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 and 12-18 of the claimed invention are rejected under 35 U.S.C. § 101, because the claims are directed to an abstract idea without significantly more. Consequently, the claimed invention is directed to non-statutory subject matter. See 35 U.S.C. § 101 Analysis below.

35 U.S.C. § 101 Analysis:
Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability. Alice Corp. v. CLS Bank Int’l, 573 U.S. ___(2014).

Step 1 – Statutory Categories: 
Regarding Step 1 analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the four following statutory categories: (1) Process, (2) Machine, (3) Manufacture, or (4) Composition of Matter.

Claims 1 thru 8 are directed to a method, i.e., a process. Claims 9, 10, and 13-18 are directed to an apparatus, i.e., a machine. Claim 12 is directed to a product, i.e., a machine. Accordingly, claims 1-10 and 12-18 are directed to one of the four statutory categories and have been evaluated under Step 2, see below. 

Step 2 – Judicial Exceptions:
Step 2A – Prong I: (Abstract Idea, Law of Nature, or Natural Phenomenon):
Regarding Step 2A – Prong I analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following judicial exceptions: (1) Abstract Idea, (2) Law of Nature, or (3) Natural Phenomenon. In which, an abstract idea includes the following groupings: (a) mathematical concepts, (b) certain methods of organizing human activities, and/or (c) mental processes.  

Regarding independent claim 9, the claim, under its broadest reasonable interpretation, recites an abstract idea of clustering orders. Wherein, the processes to perform the abstract idea are certain methods of organizing human activity. The following limitations recite a method of organizing human activity:
acquiring to-be-delivered order information, the order information including delivery address information;
ascertaining coordinates of an address indicated by the delivery address information, and clustering the order information according to the coordinates to generate a cluster;  157188.00109/123080597v.1Application No.: Not Yet Assigned6 Docket No.: 157188.00109 Amendment dated April 3, 2020 First Preliminary Amendment 
using center point coordinates matching coordinates of a preset address and being in each cluster as starting coordinates of a path, and performing following path planning: using center point coordinates having a shortest distance from the starting coordinates and being in remaining clusters as second coordinates of the path, the remaining clusters referring to clusters other than a cluster with center point coordinates as coordinates of the path in all clusters; 
determining whether a number of the remaining clusters reaches a preset threshold; and 
generating, in response to a determination result being yes, information for indicating a delivery path; and using, in response to the determination result being no, the second coordinates as the starting coordinates, and perform the path planning.
(a), is/are certain methods encompassing fundamental economic practices and commercial interactions in the shipping industry. For example, acquiring order information including a delivery address by a shipper from a customer. In other words, the claimed limitation(s) is/are at least related to “business relations” and “managing interaction” between parties within the shipping industry. Consequently, the limitations herein, under their broadest reasonable interpretation, constitute a certain method of organizing human activity. Wherein, if a claim limitation, under its broadest reasonable interpretation, recites a certain method of organizing human activity, then it recites an abstract idea. See MPEP § 2106.04(a)(2)(II). Moreover, aside from the general technological environment (addressed below), the limitation(s) in (b) thru (e) above cover purely mental processes, e.g., observation, judgment, and evaluation. See MPEP § 2016.04(a)(2)(III). Accordingly, independent claim 9, as a whole and combination thereof, recites an abstract idea and has been evaluated in Step 2A—Prong II, see below.
Regarding independent claim 1, the claim recites analogous limitations to those previously analyzed for independent claim 9 in Step 2A—Prong I above. Accordingly, for the same reasons as presented in Step 2A—Prong I for independent claim 9, independent claim 1, as a whole and combination thereof, recites an abstract idea and has been evaluated in Step 2A—Prong II, see below. 
Regarding independent claim 12, the claim is the product claim for the method claimed in independent claim 1. Wherein, the claim states “storing a computer program…when executed…implements the method according to claim 1.” Therefore, the independent claim 12, as a whole and combination thereof, recites an abstract idea and has been evaluated in Step 2A—Prong II, see below. 

Step 2A—Prong II: (Practical Application of the Judicial Exception)
Regarding Step 2A—Prong II analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite additional elements that integrate the judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” 
Regarding independent claim 9, the judicial exception is not integrated into a practical application, because the additional elements, i.e., (i) “an apparatus for generating” data (ii) “at least one processor,” and (iii) “a memory storing instructions , wherein the instructions when executed by the at least one processor, cause the at least one processor to perform operations,” under their broadest reasonable interpretation in light of the specification, are all recited at a high level of generality, such that they do not integrate the judicial exception into a practical application. For example, the specification recites (i) as being “generally performed by the server 105. Accordingly, the apparatus for generating information is generally provide in the server 105.” (PG Pub Specification, ¶ [0039]). The specification further recites (ii) as “a central processing unit.” (PG Pub (iii) as ROM or RAM (PG Pub Specification, ¶ [0109]).  
Moreover, the emphasized terms above have been included to provide indication of the processes the additional elements are performing that are related to a general technological environment to carry out generic computer functions. Consequently, although the additional elements (i) thru (iii) contain and execute instructions to perform the abstract idea, they merely serve to provide a general technological environment, e.g., computers, to carry out the generic computer functions, e.g., receiving, storing, reading, generating, sending, and comparing data and determining operations to be performed. Accordingly, this does not serve to integrate the abstract idea into a practical application as it merely amounts to instructions to "apply it." See MPEP § 2106.05(f).
Furthermore, the claim only manipulates abstract data elements into another form. It does not set forth improvements to another technological field or the functioning of the computer itself and instead uses computer elements as tools to improve the functioning of the abstract idea identified above. Wherein, the additional elements, under their broadest reasonable interpretation in light of the specification, are all recited at a high-level of generality. Such that, when viewed as a whole/ordered combination, additional elements (i) thru (iii) amount to no more than “generally linking” the use of the judicial exception to a particular technological environment, that is, implementation via computers and the Internet. See MPEP 2106.05(h). There is no indication that the combination of the elements improves the functioning of a computer or improves any other technology.

adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions; and/or
“generally linking” the use of the judicial exception to a particular technological environment or field of use. See MPEP §§ 2106.05(f) and (h), respectively. 
Accordingly, taken as whole and a combination thereof, claim 9 is not integrated into a practical application. Consequently, independent claim 9 is directed to an abstract idea and has been evaluated in Step 2B, see below.
Regarding independent claim 1, the claim does not recite any additional elements other than previously recited in independent claim 9. Accordingly, for the same reasons as provided for independent claim 9, independent claim 1 is directed to an abstract idea and has been evaluated in Step 2B, see below.
Regarding independent claim 12, the claim recites the additional elements of (iv) “a non-transitory computer readable storage medium” and (v) “a computer program.” Wherein, the additional elements, under their broadest reasonable interpretation in light of the specification, are all recited at a high level of generality such that they do not integrate the judicial exception into a practical application. For example, the specification further recites (iv) “may include but is not limited to: electrical connection with one or more wire, a portable computer disk, a hard disk, a random access memory (RAM), a read only memory (ROM), an erasable programmable read only memory (EPROM or flash memory), a fibre, a portable compact disk read only memory (CD-ROM), an optical memory, a magnet memory or any suitable combination of the above.” (PG Pub Specification, ¶ [0111]). The specification further recites (v) as such without further disclosure. Accordingly, for the same reasons as presented in Step 2A—Prong II for independent claim 9, claim 12 is directed to an abstract idea and has been evaluated in Step 2B, see below. 

Step 2B: (“Significantly More”)
Regarding Step 2B analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite to additional elements that amount to “significantly more” than the recited judicial exception. 
Regarding independent claim 9, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As disclosed in Step 2A—Prong II, the additional elements, i.e., (i) thru (iii), to perform the emphasized functions in Step 2A—Prong I, amount to no more than mere instructions to apply the exception using generic computers and generic computer components and field of use. Wherein, mere instructions to apply an exception using a generic computers and/or generic computer components and field of use cannot provide an inventive step. Moreover, there is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Accordingly, the additional elements, when viewed as an ordered combination and as a whole, are not directed to significantly more than the exception itself. Therefore, independent claim 9 is ineligible subject matter 
Regarding independent claim 1, as stated in Step 2A—Prong II, the claim does not disclose any additional elements other than the additional elements previously analyzed in independent claim 9. Accordingly, the claim is not directed to significantly more than the exception itself. Therefore, independent claim 1 is ineligible subject matter under 35 U.S.C. § 101. 
Regarding independent claim 12, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As disclosed in Step 2A—Prong II, the additional elements, i.e., (iv) and (v), to perform the emphasized functions in Step 2A—Prong I, amount to no more than mere instructions to apply the exception using generic computers and generic computer components and field of use. Accordingly, for the same reasons as provided in Step 2B for claim 9, independent claim 12 is ineligible subject matter under 35 U.S.C. § 101.

Step 2 – Judicial Exception analysis for dependent claims:
Dependent Claims Step 2A:
Regarding claims 2-8, 10, and 13-18, the limitations of the dependent claims, merely set forth further refinements of the abstract idea, e.g., “a certain method of organizing human activities” and “mental processes.” 
Wherein, claims 2-8, 10, and 13-18 further recite and refine the abstract idea and do not recite any additional element(s) other than those previously analyzed in their respective base claim(s). For example:
Regarding claims 2 and 10, the claims share analogous limitation(s) and claim 2 recites, wherein the coordinates refer to longitude and latitude coordinates, and the clustering the order information according to the coordinates comprises: clustering the order information according to a distance between two pairs of coordinates, the distance being a sum of an absolute value of a longitude coordinate difference between the two pairs of coordinates, and an absolute value of a latitude coordinate difference between the two pairs of coordinates.
Regarding claims 3 and 13, the claims share analogous limitation(s) and claim 3 recites, wherein when there are at least two clusters having the shortest distance from the starting coordinates in the remaining clusters, the operations further comprise: using respectively center point coordinates of the at least two clusters as the second coordinates of the path, and performing the path planning, to generate at least two pieces of information for indicating a candidate delivery path; and selecting information from the at least two pieces of information for indicating the candidate delivery path, for use as the information for indicating the delivery path.
Regarding claims 4 and 14, the claims share analogous limitation(s) and claim 4 recites, wherein the operations further comprise: First Preliminary Amendmentcalculating an interval time length between two adjacent coordinate points in the path according to pre-stored historical delivery data, the historical delivery data including coordinate information collected during a delivery and time at which the coordinate information is collected.
Regarding claims 5 and 15, the claims share analogous limitation(s) and claim 5 recites, wherein the order information further comprises at least one of commodity information, transaction information or delivery approach information, and the operations further comprise: ascertaining total order information of the each cluster according to each piece of order information in each cluster; and ascertaining a delivery time length for a coordinate point in a path corresponding to center point coordinates of the each cluster, according to the total order information of the each cluster.
Regarding claims 6 and 16, the claims share analogous limitation(s) and claim 6 recites, acquiring departure time from the preset address; ascertaining estimated arrival time for each coordinate point in the path according to the departure time, the interval time length and the delivery time length; and generating information for indicating a delivery path containing the estimated arrival time.
Regarding claims 7 and 17, the claims share analogous limitation(s) and claim 7 recites, wherein the order information further comprises target delivery arrival time, and the operations further comprise: ascertaining a coordinate point in a path corresponding to a cluster to which order information including the target delivery arrival time belongs as an adjustment coordinate point; deleting information of the adjustment coordinate point in the information for indicating the delivery path containing the estimated arrival time, and generating a to-be- adjusted path; using the target delivery arrival time as arrival time for a corresponding adjustment coordinate point, and sorting the adjustment coordinate point according to a sequence of the arrival time, to generate an adjustment coordinate point list; First Preliminary Amendmentcomparing arrival time for adjustment coordinate points in the adjustment coordinate point list with estimated arrival time for coordinate points in the to-be- adjusted path one by one; and setting, if arrival time for an adjustment coordinate point is earlier than estimated arrival time for a coordinate point, the adjustment coordinate point to be a previous coordinate point of the coordinate point, adjusting the estimated arrival time for the coordinate point and estimated arrival time for next coordinate points of the coordinate point according to the arrival time for the adjustment coordinate point, comparing arrival time for next adjustment coordinate points of the adjustment coordinate point with the adjusted estimated arrival time for the coordinate point and the adjusted estimated arrival time for the next coordinate points of the coordinate point one by one until all adjustment coordinate points in the adjustment coordinate point list are set to be coordinate points in the to-be-adjusted path, and generating information for indicating an adjusted delivery path.
Regarding claims 8 and 18, the claims share analogous limitation(s) and claim 8 recites, wherein when a given cluster contains at least two pieces of order information including the target delivery arrival time, the using the target delivery arrival time as arrival time for a corresponding adjustment coordinate point comprises: selecting earliest target delivery arrival time from the at least two pieces of order information, for use as arrival time for an adjustment coordinate point corresponding to the cluster to which the order information belongs.
dependent claims 2-8, 10, and 13-18 are directed to an abstract idea and have been evaluated in Step 2B, see below.

Dependent Claims Step 2B:
The dependent claims do not include additional element(s) that is/are sufficient to amount to significantly more than the judicial exception. The dependent claims do not recite any additional elements. Therefore, for the same reasons in the Step 2B analysis of their respective base claims, the dependent claims, when viewed as a whole/ordered combination, do not include additional element(s) that amount to significantly more than the judicial exception. Consequently, dependent claims 2-8, 10, and 13-18 are not eligible subject matter under 35 U.S.C. § 101. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-9, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kohli et al., hereinafter Kohli, Pat. No. 10181111, in view of Ripert et al., hereinafter Ripert, Pub. No. US 2019/0114583.
Regarding claim 1, Kohli teaches [a]n apparatus for generating information (Kohli, Figure 11: Service Computing Device(s) 102), comprising: 
at least one processor (Kohli, Figure 11: Process(s) 1102); and
a memory storing instructions, wherein the instructions when executed by the at least one processor, cause the at least one processor to perform operations (Kohli, Figure 11: Computer-Readable Media 1104; Col. 23: lines 27 thru 49; and Col. 27: lines 36 thru 40), the operations comprising: 
acquiring to-be-delivered order information, the order information including delivery address information (Kohli, Figure 1: Buyer App 158, Buyer Order Info 140, and Order Processing Module 160; Figure 11: Order Processing Module 160; and Col. 11: lines 59 thru 65).; 
ascertaining coordinates of an address indicated by the delivery address information, and clustering the order information according to the coordinates to generate a cluster (Kohli, Col. 20: line 66 thru Col. 21 line 12);  157188.00109/123080597v.1Application No.: Not Yet Assigned6 Docket No.: 157188.00109 Amendment dated April 3, 2020 First Preliminary Amendment 
using center point coordinates matching coordinates of a preset address and being in each cluster as starting coordinates of a path (Kohli, Figure 2: Placement Location 136; Col. 20: line 66 thru Col. 21 line 12; and Col. 22: lines 10 thru 46). Wherein, Kohli teaches using centroid-based clustering to provide recommended courier placement locations (i.e., preset address) within “a cluster corresponding to a buyer location group  (i.e., the preset address in each cluster as a starting coordinates of a path). Id., 
and performing following path planning: using center point coordinates having a…distance from the starting coordinates and being in remaining clusters as second coordinates of the path, the remaining clusters referring to clusters other than a cluster with center point coordinates as coordinates of the path in all clusters (Kohli, Figure 2: Placement Location 136(1) and 136(2), Handoff Location 128, Courier 130(a), Service Area 202(1) and 202(2); Col. 2: lines 60 thru 62; Col. 10: lines 37 thru 61; and Col. 12: lines 22 thru 40). Wherein, Kohli teaches courier placement locations in the center of service areas as both center point coordinates and starting point coordinates for couriers and utilizing a courier placement location of a first service area (i.e., starting point coordinates) to establish a second service area having a courier placement location (i.e., a center may travel between any of the delivery locations…within a threshold time.” Id. 
determining whether a number of the remaining clusters reaches a preset threshold; and generating, in response to a determination result being yes, information for indicating a delivery path; and using, in response to the determination result being no, the second coordinates as the starting coordinates, and perform the path planning (Kohli, Figure 1: Placement Location 136(1) and 136(2), Service Area 202(1) and 202(2), and Courier 130(a); and Col. 12: lines 55 thru 64). Wherein, Kohli teaches determining when a sufficient density of buyers (i.e., remaining clusters) requesting service is outside the service area (i.e., determining whether a number of remaining clusters reaches a preset threshold) and when the sufficient density of buyers is determined then the service area is expanded and one or more couriers provide service to the new service area. Id. To further clarify, the service area (i.e., delivery path) is set if the placed courier(s) can service the density of buyers (i.e., preset threshold not met), but the service area is expanded to include another courier placement of one or more couriers (i.e., the second coordinate as the starting coordinate) when the density of buyers requesting service requires a service area (i.e., preset threshold met).  
Although Kohli teaches using center point coordinates within a threshold distance of starting point coordinates, Kohli does not teach, however, in the same field of endeavor, using center point coordinates having a shortest distance (Ripert, ¶ [0060]). 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to use the closest warehouses as delivery hubs, modifying Kohli to that of Ripert, to optimize allocation of orders to drivers for “reducing driver cost, and/or maximizing the number of deliveries that are made during their delivery window.” (Ripert, ¶ [0057]).
Regarding claim 1, the claim is the method claim to the apparatus claimed in independent claim 9 and contains analogous limitations. Accordingly, the claim is rejected under the same premise as presented for claim 9 above. 
Regarding claim 12, the claim is the product claim to the method claimed in independent claim 1 and contains analogous limitations. Accordingly, the claim is rejected under the same premise as presented for claim 1. 
Regarding claims 3 and 13, claim 3 is the method claim to the apparatus claimed in claim 13 and contains analogous limitations. Accordingly, claims 3 and 13 are rejected under the same premise as presented herein. The combination of Kohli and Ripert teaches [t]he apparatus according to claim 9. Kohli further teaches wherein when there are at least two clusters having the shortest distance from the starting coordinates in the remaining clusters, the operations further comprise: 
using respectively center point coordinates of the at least two clusters as the second coordinates of the path (Kohli, Figure 2: Placement Location 136(1) and 136(2), Handoff Location 128, Courier 130(a), Service Area 202(1) and 202(2); Col. 2: lines 60 thru 62; Col. 10: lines 37 thru 61; Col. 12: lines 22 thru 40; Col. 20: lines 40 thru 49; and Col. 21: lines 23 thru 32). Wherein, Kohli teaches routing of courier(s) from a first courier placement location of a first service area (i.e., center point coordinates) to subsequent courier placement locations of subsequent service areas (i.e., using center point coordinates as the second coordinates of the path). Id. 
and performing the path planning, to generate at least two pieces of information for indicating a candidate delivery path (Kohli, Col. 9: lines 17 thru 32; Col. 12: line 41 thru Col. 13: line 10; Col. 19: line 21 thru Col. 20: line 65; and Col. 22: lines 10 thru 46). Wherein, Kohli teaches analyzing expansion a coverage area by using past order information from buyers, e.g., inventory needs, local conditions, different items, of a proposed service area (i.e., at least two pieces of information for indicating a candidate delivery path). Id.; and 
selecting information from the at least two pieces of information for indicating the candidate delivery path, for use as the information for indicating the delivery path (Kohli, Figure 3: Service Area 202(1) and 202(2), Courier 130(b); Col. 9: lines 17 thru 32; Col. 12: line 41 thru Col. 13: line 10; Col. 19: line 21 thru Col. 20: line 65; and Col. 22: lines 10 thru 46). Wherein, Kohli teaches utilizing past order information from buyers of a proposed service area to add new service areas for couriers to service and to “the recommended courier locations…depending on the items being offered by the couriers on the particular day.” 
Regarding claims 4 and 14, claim 4 is the method claim to the apparatus claimed in claim 14 and contains analogous limitations. Accordingly, claims 4 and 14 are rejected under the same premise as presented herein. The combination of Kohli and Ripert [t]he apparatus according to claim 9. Kohli further teaches wherein the operations further comprise:  157188.00109/123080597v.1Application No.: Not Yet Assigned7 Docket No.: 157188.00109 Amendment dated April 3, 2020 First Preliminary Amendment 
calculating an interval time length between two adjacent coordinate points in the path according to pre-stored historical delivery data, the historical delivery data including coordinate information collected during a delivery and time at which the coordinate information is collected (Kohli, Figure 7: Past Order Information 168 and Delivery Travel Times 728; Col. 20: lines 32 thru 49; and Col. 20 line 66 thru Col. 21: line 22. Wherein, Kohli teaches computing travel times between each buyer location in a cluster based on travel times by couriers stored in past order information. Id. 
Regarding claims 5 and 15, claim 5 is the method claim to the apparatus claimed in claim 15 and contains analogous limitations. Accordingly, claims 5 and 15 are rejected under the same premise as presented herein. The combination of Kohli and Ripert teaches [t]he apparatus according to claim 14. Kohli further teaches wherein the order information further comprises at least one of commodity information, transaction information or delivery approach information (Kohli, Figure 7: Inventory Information 732, Buyer Historic Information 704, and Courier Module 170), and 
the operations further comprise: 
ascertaining total order information of the each cluster according to each piece of order information in each cluster (Kohli, Col. 5: line 61 thru Col. 6: line 18; Col. 20: lines 23 thru 26). Wherein, Kohli teaches aggregating the number of orders received by buyers within a service area. Id.; and 
ascertaining a delivery time length for a coordinate point in a path corresponding to center point coordinates of the each cluster, according to the total order information of the each cluster (Kohli, Figure 5: element 510, 512, and 513; Col. 5: line 61 thru Col. 6: line 18; Col. 15: line 61 thru Col. 16: line 3; and Col. 20: lines 23 thru 26). Wherein, Kohli further teaches providing estimated arrival times for orders based on the order information of each order, e.g., preparation time of each item ordered, within a service area. Id..
Regarding claims 6 and 16, claim 6 is the method claim to the apparatus claimed in claim 16 and contains analogous limitations. Accordingly, claims 6 and 16 are rejected under the same premise as presented herein. The combination of Kohli and Riper teaches [t]he apparatus according to claim 15. Kohli further teaches wherein the operations further comprise: 
ascertaining estimated arrival time…in the path, the interval time length and the delivery time length. (Kohli, Figure 5: elements 510, 512, and 514; and Col. 20: lines 32 thru 36). Wherein, Kohli teaches determining ETAs, the time between each buyer (i.e., interval time length), and times between courier and buyer (i.e., delivery time length). Id.; and
generating information for indicating a delivery path containing the estimated arrival time (Kohli, Col. 16: line 49 thru Col. 17: line 39; Figure 5: element 504, and elements 510-514). Wherein, Kohli teaches using a map displayed on a GUI to direct couriers to handoff locations (i.e., information indicating a delivery path) and displaying the ETA on the GUI (i.e., contained the estimated arrival time) to the couriers. Id. 

acquiring departure time from the preset address (Ripert, ¶¶ [0051] thru [0055]). Wherein, Ripert teaches continuously updating a driver’s arrival time at the warehouse and a subsequent time a courier is “scheduled to leave the warehouse.” Id.; 
ascertaining estimated arrival time for each coordinate point in the path according to the departure time, (Ripert, ¶¶ [0047 thru [0057]). Wherein, Ripert teaches determining and updating the ETA for each shopper based on when the courier scheduled leave time is from the warehouse, and updating the time if the courier’s leave time changes. Id. 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to determine and periodically update the ETA for the orders of each shopper, modifying Kohli to that of Ripert, to optimize allocation and/or reallocation of orders to drivers for “reducing driver downtime, reducing driver cost, and/or maximizing the number of deliveries that are made during their delivery window.”  (Ripert, ¶ [0057]).
Regarding claims 7 and 17, claim 7 is the method claim to the apparatus claimed in claim 17 and contains analogous limitations. Accordingly, claims 7 and 17 are rejected under the same premise as presented herein. The combination of Kohli and Ripert teach [t]he apparatus according to claim 16. Kohli further teaches wherein the order information further comprises target delivery arrival time…(Kohli, Figure 5: elements 512 and 514).
Yet, Kohli does not teach and the operations further comprise: 
ascertaining a coordinate point in a path corresponding to a cluster to which order information including the target delivery arrival time belongs as an adjustment coordinate point (Ripert, ¶¶ [0047 thru [0050]). Wherein, Ripert teaches adding orders to a driver and reallocating orders from a driver which updates the delivery schedule of the driver. Id.; 
deleting information of the adjustment coordinate point in the information for indicating the delivery path containing the estimated arrival time, and generating a to-be-adjusted path (Ripert, ¶¶ [0047 thru [0050]). Wherein, Ripert teaches when an order is reallocated from one driver to another, the order is removed from the driver’s schedule and the other delivery driver’s schedule is adjusted accordingly. Id.; 
using the target delivery arrival time as arrival time for a corresponding adjustment coordinate point, and sorting the adjustment coordinate point according to a sequence of the arrival time, to generate an adjustment coordinate point list (Ripert, ¶¶ [0047 thru [0050]). Wherein, Ripert teaches using the delivery window as the arrival time for newly allocated or reallocated order(s) and placing the allocated or reallocated order(s) within a list of orders allocated to the driver based on delivery schedule and arrival time at the warehouse. Id.;  157188.00109/123080597v.1Application No.: Not Yet Assigned8 Docket No.: 157188.00109 Amendment dated April 3, 2020 First Preliminary Amendment 
comparing arrival time for adjustment coordinate points in the adjustment coordinate point list with estimated arrival time for coordinate points in the to-be-adjusted path one by one (Ripert, [0047] thru [0057]). Wherein, Ripert teaches the adjusted delivery route and schedule is created by periodically updating the allocation of each order by comparing orders that need to be allocated and/or Id.; and 
setting, if arrival time for an adjustment coordinate point is earlier than estimated arrival time for a coordinate point, the adjustment coordinate point to be a previous coordinate point of the coordinate point, adjusting the estimated arrival time for the coordinate point and estimated arrival time for next coordinate points of the coordinate point according to the arrival time for the adjustment coordinate point, comparing arrival time for next adjustment coordinate points of the adjustment coordinate point with the adjusted estimated arrival time for the coordinate point and the adjusted estimated arrival time for the next coordinate points of the coordinate point one by one until all adjustment coordinate points in the adjustment coordinate point list are set to be coordinate points in the to-be-adjusted path, and generating information for indicating an adjusted delivery path (Ripert, [0047] thru [0057]). Wherein, Ripert teaches placing an order needing allocated or reallocated in a delivery schedule based on the time and adjusting the delivery route and delivery schedule based on the allocated/reallocated order(s), which includes updating the delivery window of subsequent orders based on the allocation and/or reallocation of the order(s) and/or any delays of the allocated or reallocated order(s). Id.
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to periodically update delivery schedules based on orders that are being allocated and/or reallocated, modifying Kohli to that of Ripert, to optimize allocation and/or reallocation of orders to drivers for “reducing driver downtime, reducing driver cost, and/or maximizing the number of deliveries that are made during their delivery window.”  (Ripert, ¶ [0057]).
Regarding claims 8 and 18, claim 8 is the method claim to the apparatus claimed in claim 18 and contains analogous limitations. Accordingly, claims 8 and 18 are rejected under the same premise as presented herein. The combination of Kohli and Ripert teaches [t]he apparatus according to claim 17. Yet, Kohli does not teach, however, Ripert further teaches wherein when a given cluster contains at least two pieces of order information including the target delivery arrival time, the using the target delivery arrival time as arrival time for a corresponding adjustment coordinate point comprises: 
selecting earliest target delivery arrival time from the at least two pieces of order information, for use as arrival time for an adjustment coordinate point corresponding to the cluster to which the order information belongs (Ripert, ¶¶ [0055] and [0056]). Wherein, Ripert teaches order 10 with shopper 1 and order 11 with shopper 2 each having a picking time that are delegated to Driver 3 with delivery windows (i.e.., two pieces of order information including the target delivery arrival time) and the system selects order 10 to be delivered before order 11 based on the order number and picking time. Id.
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to use order information to select a delivery time between two orders and to subsequently add the orders to a driver’s schedule based on the order information, e.g., time when picked, modifying Kohli to that of Ripert, to optimize allocation of orders to drivers for “reducing driver downtime, reducing driver cost, and/or maximizing the number of deliveries that are made during their delivery window.”  (Ripert, ¶ [0057]).

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kohli in view of Ripert, further in view of Fenton, NPL: The Bees Algorithm for the Vehicle Routing Problem, from Arxiv.org posted in 2016, further in view of Mottalib et al., hereinafter Mottalib, NPL: Advanced Agglomerative Clustering Technique for Phylogenetic Classification Using Manhattan Distance, from Int’l Conf. Bioinformatics and Computational Biology posted in 2017. 
Regarding claims 2 and 10, claim 2 is the method claim to the apparatus claimed in claim 10 and contains analogous limitations. Accordingly, claims 2 and 10 are rejected under the same premise as presented herein. The combination of Kohli and Ripert teaches [t]he apparatus according to claim 9. Kohli further teaches wherein the coordinates refer to longitude and latitude coordinates, and clustering the order information according to a distance between two pairs of coordinates (Kohil, Col. 20: line 66 thru Col. 21: line 11),
Yet, Kohli or the combination does not teach, however, in the same field of endeavor, i.e., clustering customers and vehicle routing, the distance being a sum of an absolute value of a longitude coordinate difference between the two pairs of coordinates, and an absolute value of a latitude coordinate difference between the two pairs of coordinates (Fenton, Page 41: Para. 2 and footnote 3). Wherein, Fenton teaches using the Manhattan Distance Formula to determine distance between two points, i.e., “cij = (xj − xi) + (yj − yi).” 
(Fenton, Page 41: Para. 2).
Although Fenton fails to properly disclose that the Manhattan Distance Formula incorporates an absolute distance between two points, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to understand that “the Manhattan distance is based on absolute value distance” and “involves aggregating the distances between each variable.” (Mottalib, Page 10: section 2.1.1 “K-means stage”).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the absolute value distance in the Manhattan Distance Formula, modifying Kohli, Ripert, and Fenton to that of Mottalib, because “[a]bsolute value distance should give more robust results.” (Mottalib, Page 10: section 2.1.1 “K-means stage”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE J SHAFER whose telephone number is (469)295-9174.  The examiner can normally be reached on 8:30 am - 4:30 pm CST, Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Jessie James Shafer
Examiner
Art Unit 3628



/J.J.S./Examiner, Art Unit 3628

/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628